            Case 1:19-cv-00700 Document 1 Filed 03/13/19 Page 1 of 10
 


                       IN THE UNITED STATES DISTRICT COURT 
                           FOR THE DISTRICT OF COLUMBIA 
 

PREFERRED POPULATION HEALTH 
MANAGEMENT, LLC (USCIS CASE # 
WAC1814751787), 
 
                                                               Case No. 1:19-cv-700
9951 Crosspoint Blvd. 
Suite 300 
Indianapolis, IN 46256 
 
        Plaintiff, 
 
vs. 
 
UNITED STATES CITIZENSHIP AND 
IMMIGRATION SERVICES​;  
 
Serve: U.S. Citizenship & Immigration 
       Services 
       425 I. Street, N.W., Room 6100 
       Washington, D.C. 20536 
 
L. FRANCIS CISSNA​, in his official capacity as Director of 
U.S. Citizenship and Immigration Services; 
 
Serve: U.S. Citizenship & Immigration 
       Services 
       425 I. Street, N.W., Room 6100 
       Washington, D.C. 20536 
 
KATHY A. BARAN​, in her official capacity as Director of 
the California Service Center, U.S. Citizenship and 
Immigration Services;  
 
Serve: U.S. Citizenship & Immigration 
       Services 
       California Service Center 
       Laguna Niguel, CA 92607 
 


 
              Case 1:19-cv-00700 Document 1 Filed 03/13/19 Page 2 of 10



 
  and,  
 
WILLIAM P. BARR​, in his official capacity as Attorney 
General of the United States, 
 
Serve: William P. Barr, Attorney General 
         U.S. Department of Justice 
         950 Pennsylvania Ave., N.W. 
         Washington, D.C. 20530 
 
   ​ Defendants. 
 
                                              COMPLAINT 
 
          Plaintiff  Preferred  Population  Health  Management,  LLC  asserts  his  cause  of  action  against 

Defendants  U.S.  Citizenship  &  Immigration  Services,  L.  Francis  Cissna,  Kathy  A. Baran and William 

P. Barr and the as follows. 

         1.      Plaintiff  Preferred Population Health Management, LLC is an Indiana limited liability 

company. 

         2.      Plaintiff  filed  a  Petition  for  a  Nonimmigrant  Worker  (USCIS  Form  I-129)  with 

Defendant U.S. Citizenship & Immigration Services (“USCIS”) on or about April 12, 2018. 

         3.      Plaintiff sought a change of status for their temporary worker, Gargi Thakker. 

         4.      Section  101(a)(15(H)(i)(b)  of  the  Immigration  &  Nationality  Act  provides  that  a 

foreign  born  individual  such  as  Gargi  Thakker  may  obtain  a temporary work visa known as an H1b if 

they are working in a specialty occupation. 

         5.      The  I-129  petition  sought  to  classify  Gargi  Thakker  as  a  software  developer  team 

manager  so  that  Plaintiff  could  employe  Gargi  Thakker  from  October  1,  2018  through  September  9, 

2021. 



                                                      2 
                 Case 1:19-cv-00700 Document 1 Filed 03/13/19 Page 3 of 10



        6.        Plaintiff  carried  the  burden  of  proof  of  demonstrating  that  the  job  of  software 

developer  team  manager  constituted  a  specialty  occupation  under  the  regulations.  The  law  required 

Plaintiff to make such a showing by a preponderance of the evidence. 

        7.        Because  of  the  limited  number of H1b visas, a lottery is held every year by USCIS after 

the April 1 filing deadline. 

        8.        Despite the odds, Plaintiff’s H1b was selected by USCIS in its annual lottery. 

        9.        On  October  18,  2018,  USCIS  issued  a  request  for  evidence,  seeking  additional 

information  regarding  whether  or  not  Gargi  Thakker  was  eligible  for  an  H1b  visa  in  the  specialty 

occupation of software developer team manager. 

        10.       Plaintiff  filed  a  complete  and  thorough  response  to  the  request  for  evidence  on 

January 10, 2019. 

        11.       On  February  12,  2019,  USCIS  erroneously  denied the application for change of status 

to that of H1b employment visa holder. Attached as Exhibit A. 

        12.       Said  denial  included  several  pages  of  boilerplate  language  before  turning  to  the merits 

of the case. 

        13.       In  the  denial,  USCIS  claims  that  Gargi  Thakker  will  be  “placed  at  one  or  more 

thirty-party  worksites.”  Ex.  A,  Denial,  p.  3.  This statement is in error and contrary to any evidence in 

the record.   

        14.       Plaintiff’s application made no mention of working in third-party worksites because all 

of the work was going to be performed at Plaintiff’s work place in Indiana. 

        15.       The  denial  notice  states  that  “USCIS  notes  that  H-1B  petitions  do  not  establish  a 

worker’s  eligibility  for  H-1B  classification  if  they  are  based  on  speculative  employment  or  do  not 




                                                         3 
                 Case 1:19-cv-00700 Document 1 Filed 03/13/19 Page 4 of 10



establish  the  actual  work  the  H-1B  beneficiary  will  perform  at  the  third-party  worksite.”  Ex.  A, 

Denial, p. 4. 

          16.     However,  Plaintiff  had  no  intention  and  never  asked  for  an  H-1b  so  that  Gargi 

Thakker could work at a third-party worksite. 

          17.     These  statements  are  completely  contrary  to  the  evidence  submitted  and  the  record 

below. 

          18.     The  denial  goes  on  to  state  that  Plaintiff  had  “not  submitted  documentation  to 

warrant  the  requirement  for  the  beneficiary’s  services.”  Ex.  A,  Denial,  p.  5.  This  statement  is  also 

erroneous  as  Plaintiff  submitted  overwhelming  evidence  that  the  work  to  be  performed  by  Gargi 

Thakker was of a specialty nature, namely that of leading the software development team. 

          19.     Again,  the  denial  states  that  “[t]he  present  record  does  not  demonstrate  the  specific 

duties  the  beneficiary  [Gargi  Thakker]  would  perform  under  contract  for  your  clients.”  This 

statement  is  clearly  erroneous  as  well  as  Plaintiff’s  application  made  no  mention  of  thirt-party 

placement and there is no work being performed under contract for any ​clients​.   

          20.     USCIS  has made an erroneous final decision to deny the change of status for Plaintiff’s 

worker, Gargi Thakker. 

          21.     The Plaintiff has no further remedies to pursue.  

          22.     The  Plaintiff  seeks  judicial  review  under  the  Administrative  Procedures  Act  of  the 

denial  of  Plaintiff’s  Petition  for  a  Nonimmigrant  Worker  (Form  I-129)  and  an  order  that  the 

application  be  approved.  Plaintiff  also  asks the Court to declare that Defendants’ decision violated the 

Administrative Procedure Act because it was arbitrary and capricious. 

 

                                                          


                                                         4 
               Case 1:19-cv-00700 Document 1 Filed 03/13/19 Page 5 of 10



                                              PARTIES 
                                                     
        23.      Defendant  United States Citizenship and Immigration Services (hereinafter sometimes 

referred  to  as  “the  USCIS”)  is  the  component  of  the  DHS  that  is  responsible  for  processing petitions 

filed  on  behalf  of  alien  relatives  seeking  to  file  immigrant  visa  applications  as  well  as  motions  to 

reconsider earlier decisions. 

        24.      Defendant  L.  Francis  Cissna,  Director  of  the  USCIS,  is  the  highest  ranking  official 

within  the  USCIS.  Cissna  is  responsible  for  the  implementation  of  the  INA  and  for  ensuring 

compliance  with  all  applicable  federal  laws,  including  the  APA.  Cissna  is  sued  in  his official capacity 

as an agent of the government of the United States.  

        25.      Defendant  Kathy  A.  Baran,  Director  of  the California Service Center of the USCIS, is 

the  highest  ranking  official  within  the  California  Service  Center.  Baran  is  responsible  for  the 

implantation  of  the  INA  and  for  ensuring  compliance  with  all  applicable  federal  laws,  including  the 

APA. Baran is sued in her official capacity as an agent of the government of the United States. 

        26.      Defendant  William  P.  Barr  is  the  Attorney  General  of  the  United  States  who  is  sued 

only  in  his  official  capacity,  as  well  as  his  successors  and  assigns.  The  Department  of  Justice  is 

headquartered at 950 Pennsylvania Avenue, NW, Washington, D.C. 20530. 

                                      JURISDICTION AND VENUE 
         
        27.      This  Honorable  Court  has  federal  question jurisdiction over this cause pursuant to 28 

U.S.C.  § 1331, as it raises claims under the Constitution of the United States, 28 U.S.C. §1651, and the 

APA, 5 U.S.C. § 500 et seq. 




                                                         5 
               Case 1:19-cv-00700 Document 1 Filed 03/13/19 Page 6 of 10



         28.      Venue  is  proper  pursuant  to  5  U.S.C. 703 (West 2019) as this suit challenges decisions 

by  Defendant  USCIS  and  its  employees.  The  Headquarters  of  Defendant  USCIS  is  within  this 

judicial district. 

         29.      Plaintiff  and  its  worker,  Gargi Thakker, will suffer irreparable injury if this application 

for  change  of  status  is  not  approved  because Plaintiff already relies heavily upon the expertise of Gargi 

Thakker who is currently working for Plaintiff through the optional practical training program. 

         30.      The  denial  notice,  if  allowed  to  stand,  will  produce  a  manifest  injustice  as  it  is  based 

entirely upon faulty application of the law to an erroneous misstatement of the facts. 

         31.      Moreover,  before  issuing  the  denial,  USCIS  did  not  issue  a  Notice  of  Intent  to Deny. 

This  failure  is  in  violation  of  the  law  and  deprived  Plaintiff  of  the  opportunity  to  address  the 

Defendants’  clear  misunderstanding  of  the  substance  of  the  application  -  namely,  that  this  is  a  direct 

hire situation and in no way involved work for third parties. 

         32.      There  are no adequate review procedures that would allow Garki Thakker to remain in 

the  United  States  and  continue  working  for  Plaintiff.  This  will  result  in  a  complete  disruption  of 

Plaintiff’s business and represents a miscarriage of justice.  

         33.      Plaintiff  has  already  provided  evidence  to  USCIS  that  refutes  the  single  ground  for 

Denial  listed  in  the  Denial  Notice  issued  to  Plaintiff.  Plaintiff’s  application  was  denied due to USCIS 

error and miscalculation. This erroneous decision should not be allowed to stand. 

                        EXHAUSTION OF ADMINISTRATIVE REMEDIES 
                                                          
         34.      Plaintiff  has  exhausted  all  of  its  administrative  remedies.  There  are  no  further 

administrative remedies that Plaintiff can seek directly. 




                                                           6 
                Case 1:19-cv-00700 Document 1 Filed 03/13/19 Page 7 of 10



         35.      Plaintiff has no right to appeal this decision, and the option to file a Motion to Reopen 

or  Reconsider is not an adequate form of administrative review. Further, such avenue of relief does not 

constitute  a  remedy  available  as  of  right  within  the  meaning  of  8  U.S.C.  §1252(d)(1),  therefore 

Plaintiff  is  not  required  to  file  a  Motion  to  Reopen  or  Reconsider  in  order  to  exhaust  administrative 

remedies. 

         COUNT I - ADMINISTRATIVE PROCEDURE ACT (5 U.S.C. § 500 et seq.) 
                                                    
         36. Plaintiff realleges and incorporates the foregoing paragraphs as if fully set forth herein.  

         37.      Plaintiff  has  been  aggrieved by agency action under the Administrative Procedure Act, 

5 U.S.C. §§ 500 et seq. 

         38.      The  documents  filed  by  Plaintiff  established  that  the  worker  was  employed  in  a 

specialty  occupation  and  the  denial  issued  by  USCIS  was  contrary  to  the  law  and  to  the  evidence 

submitted. 

         39.      Defendants  denied  the  application  because  they  refused  and/or  failed  to  consider  the 

evidence submitted by Plaintiff. 

         40.      Defendants  acted  arbitrarily,  capriciously,  and  contrary  to  law  in  violation  of  the 

Administrative Procedure Act by denying Plaintiff’s application. 

         41.      Plaintiff has exhausted all administrative remedies available to it as a matter of right. 

         42.      Plaintiff has no other recourse to judicial review other than by this action. 

         43.      Plaintiff  has  suffered  and  continues to suffer injury in the form of unreasonable denial 

of  the  application  and  the  loss  of  its  opportunity  to  employ  a  worker  who  is  clearly  employed  in  a 

specialty occupation. 

               COUNT II - FIFTH AMENDMENT (PROCEDURAL DUE PROCESS) 
                                          



                                                          7 
               Case 1:19-cv-00700 Document 1 Filed 03/13/19 Page 8 of 10



         44.      Plaintiff realleges and incorporates the foregoing paragraphs as if fully set forth herein. 

         45.      Plaintiff’s  compliance  with  the  statutory  and  regulatory  requirements  established  in 

Section  101(a)(15(H)(i)(b)  of  the  Immigration  &  Nationality  Act  vests  in  them  a  constitutionally 

protected property and liberty interest. 

         46.      This  constitutionally-protected  property  or  liberty  interest  triggers  procedural  due 

process protection. 

         47.      Defendants’  failure  to  give  Plaintiff  a  meaningful  opportunity  to  challenge this denial 

violates the Due Process Clause of the Fifth Amendment to the United States Constitution. 

         48.      Plaintiff  has  suffered  and  continues to suffer injury in the form of unreasonable denial 

of the application due to USCIS error. 

                             COUNT III - DECLARATORY JUDGMENT 
                              VIOLATION OF INA 8 CFR 103.2(b)(16)(i) 
                                                         
         49.      Plaintiff realleges and incorporates the foregoing paragraphs as if fully set forth herein.  

         50.      8  CFR  103.2(b)(16)(i)  requires  that  “If  the  decision will be adverse to the applicant or 

petitioner  and  is  based  on  derogatory  information  considered  by  the  Service  and  of  which  the 

applicant  or  petitioner  is  unaware,  he/she  ​shall  be  advised  of  this fact and offered an opportunity to 

rebut  the  information  and  present  information  in  his/her  own  behalf  before  the  decision is rendered, 

except  as  provided  in  paragraphs  (b)(16)(ii),  (iii), and (iv) of this section. Any explanation, rebuttal, or 

information  presented  by  or  in  behalf  of  the  applicant  or  petitioner  shall  be  included in the record of 

proceeding.” [emphasis added].  

         51.      The  grounds  for  denying  Plaintiff’s  application  was  the  alleged  work  to be performed 

at third-party sites. 

         52.      However, Defendants never issued a notice of intent to deny related to this issue.  


                                                         8 
               Case 1:19-cv-00700 Document 1 Filed 03/13/19 Page 9 of 10



         53.      Because  of  this  violation,  Plaintiff  has  suffered  and  continues  to  suffer  injury  in  the 

form  of  unreasonable  denial  of  his  adjustment  of  status  and  being  compelled  to  leave  his  job  and  his 

home and leave the country due to USCIS error. 

                                          REQUEST FOR RELIEF 
          
         WHEREFORE,  Plaintiff  Preferred  Population  Health  Management,  LLC  respectfully 

requests that this Court grant the following relief: 

         1.       Accept  jurisdiction  and  review  of  the  USCIS  decision  to  deny  the  application  for 

change of status; 

         2.       Declare  that  Defendants’  decision  violated  the  Administrative  Procedure  Act  because 

it was arbitrary and capricious. 

         3.       Declare  that  USCIS’s  decisions  to  deny  the  application  for  change  of  status  filed  by 

Plaintiff  was  unlawful,  a  violation  of  the  Immigration  and  Nationality  Act  and  the  relevant 

regulations, and a violation of the United States Constitution; 

         4.       Order  that  USCIS  shall  be  enjoined  from  denying  the  application  for  Plaintiff’s 

worker; 

         5.       Order USCIS to approve the application for change of status filed by Plaintiff; 

         6.       Grant attorneys fees and costs pursuant to the Equal Access to Justice Act; 

         7.       Grant such other relief as may be just and reasonable. 

 

                                                                              RESPECTFULLY SUBMITTED 
                                                                                                                  
                                                                                 this 13th Day of March, 2019 
                                                                                                                 
                                                                                 Hacking Law Practice, LLC 
                                                                                                                  
                                                                                       /s/ James O. Hacking, III 

                                                          9 
    Case 1:19-cv-00700 Document 1 Filed 03/13/19 Page 10 of 10



                                        James O. Hacking, III - MO Bar # 46728 
                                              10900 Manchester Rd., Suite 203 
                                                          St. Louis, MO 63122 
                                                          Phone: 314.961.8200 
                                           Email: jim@hackinglawpractice.com 
                                                                                
                                           ATTORNEYS FOR PLAINTIFFS 
 
 
 
 
 




                                10 
